Thomas, J.
Upon the evidence, we are satisfied that the assignment was valid by the laws of Pennsylvania, and that its effect was to vest in the assignee all the estate, real and personal, of the debtor, wherever situated, in trust for his creditors. The note in suit was made in Pennsylvania ; it was payable to citizens of that state ; it was in the hands of the payees, and overdue, at the time the assignment was made. As against the holders of the note the assignment had full effect. The plaintiff took the note after its maturity, and after the assignment, with notice, presumed, if not actual, and acquired no higher rights than those had from whom he purchased. Or the proposition may be thus stated: As against the creditors in Pennsylvania, the property vested in the assignee by the force of the assignment, valid by the laws of that state ; the subsequent purchase of the note overdue, by a citizen of this commonwealth, cannot affect the result.
The assignment under which the claimant holds, creating no preferences, and stipulating for no discharge, is not in conflict with the policy of our laws. It is difficult therefore to see why it would not have been effectual against a citizen of Massachusetts, a creditor at the time, whose attachment was subsequent to the assignment. But this it is not necessary to decide; for *548the plaintiff was not a creditor until after the assignment had been made, and the property had vested in the claimant. We can see no ground therefore, in law or equity, why, as against him, the assignment should not have its full force. See Whipple v. Mayer, 16 Pick. 25; Daniels v. Willard, 16 Pick. 36. We thus but give effect to a just and reasonable contract, valid by the laws of the state where it is made, and not in conflict with the principles or policy of our own. This the plainest rules of comity, or, in other words, the settled rules of law require.
The deposition was rightly admitted. The commission included “ other members of the bar.” If the plaintiff objected to this course, he should have made his objection when the commission was issued. Exceptions overruled.